t c memo united_states tax_court thomas l hobart petitioner v commissioner of internal revenue respondent docket no filed date gregory daniel smith for petitioner linda j wise for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency in the amount of dollar_figure in petitioner's federal_income_tax for and an addition_to_tax pursuant to sec_6653 in the amount of dollar_figure respondent asserted the delinquency and negligence additions to tax under sec_6651 and sec_6653 respectively in the alternative to the fraud addition_to_tax unless otherwise noted all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are whether petitioner had unreported income in and if so in what amount and whether petitioner is liable for the fraud addition_to_tax for or in the alternative the delinquency and negligence additions to tax findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference at the time the petition was filed petitioner resided in pensacola florida petitioner met linda nelson nelson around and they became engaged to marry after their engagement petitioner encouraged nelson to quit her job so that she would have more time to make wedding plans petitioner promised nelson that he would make sure she had access to funds to cover her expenses petitioner and nelson were married in date nelson filed for divorce in date and the divorce was final date during petitioner was employed by zebrowski and associates inc zebrowski zebrowski was engaged in the demolition business edward timothy sullivan sullivan was the owner and president of zebrowski petitioner was in charge of the day-to-day operations of zebrowski's gulf coast division zebrowski sold the scrap from its demolition jobs to scrap companies including southern scrap southern demolition companies and other scrap producers would deliver scrap to southern the scrap would be weighed and a scale ticket would be issued indicating the type and the weight of the scrap the scrap seller would take the scale ticket to southern's office to request payment southern made payments for scrap by both check and cash often a seller requested a large cash payment when southern had insufficient cash available in its office when this occurred southern would make a check payable to barnett bank for the appropriate amount and an employee would go to barnett bank to cash the check the cash would be brought back to southern counted and distributed to the scrap seller when zebrowski began selling scrap to southern the payments were made by check and mailed to zebrowski's michigan office this procedure changed however at some point in southern's payments for zebrowski scrap then included checks made payable to petitioner and to nelson as well as cash during numerous checks were issued by southern in payment for zebrowski scrap approximately checks were issued payable to petitioner by southern in payment for zebrowski scrap at least southern checks were made payable to nelson many of these checks were deposited into a joint bank account maintained by petitioner and nelson because of southern's practice of cashing checks payable to barnett bank in order to make cash payments for scrap cash payments for zebrowski scrap during are indicated by checks payable to barnett bank these checks correspond with various scale tickets relating to southern's purchase of zebrowski scrap these cash payments were delivered to petitioner by southern employees petitioner often handled personal transactions in cash although he claimed during an interview with a revenue_agent to keep only dollar_figure in cash on hand at any given time nelson's engagement ring was purchased with approximately dollar_figure in cash during petitioner used a combination of cash and credit cards to take nelson on a dollar_figure shopping spree nelson's dollar_figure wedding dress was paid for by petitioner petitioner paid various wedding expenses totaling approximately dollar_figure including the reception lodging for some guests the cost of tuxedo rentals for the groomsmen and the cost of several bridesmaids' dresses the couple took a honeymoon trip to puerto vallarta where they purchased approximately dollar_figure of jewelry petitioner bought nelson's daughter a car before moving into their own home petitioner and nelson lived in a hotel suite that cost dollar_figure per month for approximately months in on date petitioner and nelson purchased a 41-acre lot paying dollar_figure as a deposit dollar_figure at the closing and the balance as a deferred note funds from the joint bank account were used to pay various expenses including credit card bills doctors' bills car payments groceries traveler's checks for the honeymoon and legal expenses for a business in which petitioner was involved on date a one-count information was filed in the circuit_court of escambia county florida charging petitioner with theft of property valued at over dollar_figure the charges stemmed from petitioner's misappropriation of zebrowski funds also on date a three-count information was filed charging petitioner with check forgery uttering forged instruments and theft of property valued between dollar_figure and dollar_figure this information related to petitioner's forgery of a check in the amount of dollar_figure made payable to sullivan both informations related to petitioner's activities between date and date the charges against petitioner carried a possible jail sentence of over years all charges against petitioner were consolidated for trial the jury returned verdicts of guilty on all counts on date the court entered its judgment and sentence in petitioner's case petitioner was placed on probation for years directed to perform hours of community service for each year of probation and ordered to pay court costs of dollar_figure and to pay restitution of dollar_figure zebrowski subsequently filed a civil suit seeking restitution relating to petitioner's criminal convictions summary_judgment was entered in favor of zebrowski on date petitioner's federal_income_tax return was filed on date petitioner filed in using single status but has since conceded that his filing_status should have been married petitioner reported income of dollar_figure from wages salaries tips etc on his return as well as dollar_figure of taxable interest_income petitioner did not include any of the funds he had misappropriated from zebrowski in his income reported for the internal_revenue_service irs began an investigation of petitioner during petitioner failed to provide any income records other than four or five bank statements and a copy of a tax_return in response to irs document requests unreported income opinion respondent has argued that the doctrine_of collateral_estoppel bars petitioner from denying the receipt and the amount of unreported income set forth in the notice_of_deficiency because of the lack of identity of issues and uncertainty of when the misappropriated amounts determined in the prior litigation were taken the application of collateral_estoppel in this case is problematic detailed analysis of that issue is less efficient than simply deciding the case on the evidence otherwise in the record under sec_61 gross_income includes all income from whatever source derived it is well established that stolen funds are includable in the year in which they are misappropriated 366_us_213 351_f2d_539 7th cir affg tcmemo_1964_27 as a general_rule petitioner has the burden of proving that respondent's determination is erroneous rule a 872_f2d_380 11th cir affg tcmemo_1988_80 in cases involving unreported income the court_of_appeals for the eleventh circuit has stated that the deficiency determination must be supported by some evidentiary foundation linking the taxpayer to the alleged income-producing activity 994_f2d_1542 11th cir quoting 596_f2d_358 9th cir revg 67_tc_672 affg tcmemo_1991_636 the required showing is minimal 560_f2d_693 5th cir the evidence here clearly connects petitioner to the receipt of funds diverted from zebrowski thus petitioner must show that the amount of unreported income determined by respondent is excessive petitioner argues that the indictment under which he was convicted related to activities during and because the tax_year is not before the court petitioner asserts that respondent cannot rely on petitioner's conviction to establish theft activity during the evidence presented at trial however demonstrates that petitioner was involved in theft activity during in order to misappropriate zebrowski funds petitioner used his position with zebrowski to request changes in the way southern paid for zebrowski scrap instead of having southern make the checks payable to zebrowski and mailing the payments to the michigan office petitioner requested that payment be made by checks payable to petitioner or nelson during the trial respondent introduced southern checks dated during made payable to petitioner or nelson that represent payments for zebrowski scrap petitioner also requested that southern make cash payments for zebrowski scrap as was southern's practice large cash payments were often obtained from checks made payable to barnett bank respondent introduced southern checks made payable to barnett bank during that represented payments for zebrowski scrap testimony at trial indicated that petitioner was the recipient of these cash payments petitioner produced no reliable evidence at trial to show that respondent's determination is incorrect although petitioner initially denied the receipt of any unreported income in the alternative petitioner asks us to include in his income only those amounts that are represented by checks payable to him we reject this argument because he controlled all of the misappropriated funds petitioner asserts that a number of individuals including sullivan nelson and southern employees received the funds in question sullivan denied receiving any of the proceeds from the southern checks although from the record none of the witnesses seems completely innocent the preponderance_of_the_evidence is that sullivan was a victim of petitioner's misappropriation petitioner was convicted not only of misappropriating funds from sullivan's company zebrowski but also of forging the endorsement on a check payable to sullivan sullivan on behalf of zebrowski filed a civil suit seeking restitution from petitioner petitioner produced no evidence in support of his contention that other southern employees received some of the funds in question petitioner argues that the checks payable to nelson should not be included in his income the power to dispose_of income is the equivalent of ownership of it the exercise of that power to procure the payment of income to another is the enjoyment and hence the realization of the income by him who exercises it 311_us_112 a taxpayer is not relieved of the obligation to pay taxes on income merely by a transfer of that income to another 410_us_441 petitioner was the force and fulcrum behind the thefts that made the benefits to nelson as well as petitioner possible see davis v commissioner tcmemo_1991_333 petitioner has failed to offer any credible_evidence that he did not receive the amounts determined by respondent respondent's determination of the deficiency will be sustained fraud the 75-percent addition_to_tax in the case of fraud is a civil sanction provided primarily as a safeguard for the protection of the revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from the taxpayer's fraud sec_6653 303_us_391 respondent has the burden of proving by clear_and_convincing evidence that some part of an underpayment for was due to fraud sec_7454 rule b this burden is met if it is shown that the taxpayer intended to conceal mislead or otherwise prevent the collection of such taxes 398_f2d_1002 3d cir 394_f2d_366 5th cir affg tcmemo_1966_81 once the commissioner has established that some portion of an underpayment is due to fraud the entire underpayment is treated as attributable to fraud unless the taxpayer can show that some portion of the underpayment is not due to fraud sec_6653 the existence of fraud is a question of fact to be resolved upon consideration of the entire record 67_tc_181 affd without published opinion 578_f2d_1383 8th cir fraud will never be presumed 55_tc_85 fraud may be proved however by circumstantial evidence because direct proof of the taxpayer's intent is rarely available the taxpayer's entire course of conduct may establish the requisite fraudulent intent 317_us_492 56_tc_213 53_tc_96 the following facts that indicate fraud in this case have been established by clear_and_convincing evidence petitioner's misappropriation of funds from zebrowski see eg solomon v commissioner tcmemo_1982_603 affd 732_f2d_1459 6th cir petitioner's understatement of his taxable_income by failing to report the misappropriated funds on his return see davis v commissioner supra petitioner's frequent dealings in cash 796_f2d_303 9th cir affg tcmemo_1984_601 92_tc_661 petitioner's implausible denial of the receipt of the misappropriated funds and failure to explain expenditures that far exceeded his reported income see eg 363_f2d_151 9th cir affg t c memo and petitioner's failure to provide complete and accurate income records to the tax authorities 75_tc_1 because respondent has proven by clear_and_convincing evidence that some portion of the underpayment is due to fraud the burden is on petitioner to prove the amount of the underpayment not attributable to fraud petitioner has stated two arguments in this regard that he did not receive any of the stolen funds or that if he did receive any of the funds his unreported income was only in the amount of the southern checks payable to him we have rejected both of these arguments respondent's determination regarding the addition_to_tax for fraud will be sustained because we have upheld respondent's fraud determination we need not examine the alternative additions to tax asserted by respondent decision will be entered for respondent
